ORDER

After initially being denied admittance to the bar, In Re Gary Silva, 92-2716 (La. 6/2/95), 654 So.2d 1086, petitioner reapplied June 24, 1996, one year later. In response, the Committee on Bar Admissions (“Committee”) recommended that petitioner submit a new application for readmission with the Committee. On September 3, 1996, we ordered petitioner’s application transferred to the Committee.
On April 17, 1997, petitioner filed the instant pleading in which he contends that although a new application was filed with the Committee on January 6,1997, providing the necessary references and application fee, he has had no contact with the Committee. Therefore, petitioner requests that this Court issue an order admitting him to the bar. The Committee maintains it has been unable to conduct an investigation into petitioner’s qualifications for admission to the bar due to inadequate resources.
Considering the foregoing, it is ordered that this matter be transferred to Disciplinary Counsel who is hereby authorized to conduct an investigation into the qualifications of petitioner to be admitted to the bar and to issue a written report to this Court within 60 days of this order.
KNOLL, J., not on panel.